DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II in the reply filed on 5/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The abstract of the disclosure is objected to because it does not describe the elected invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim18-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. Regarding claim 18, the term “at least one reinforcement pin of the plurality of reinforcement pins connects the at least one through canal with the at least one root canal” improperly attempts to claim a part of the human body (root canal).  The Examiner suggests amending the term to state that the pin is “adapted to connect” or the like.  Claims 19-21 are rejected based on their dependency on claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term “a bore of a defined shape” is indefinite, as it is unclear what specifically would or would not be considered a defined shape, since as best understood, all shapes are defined.  The term “arranged homogenously” is indefinite as it is unclear what specifically would or would not be considered a homogenous arrangement.  Still further, the terms “fixed together by the glue” and “separated by the glue” appear to contradict each other.  It is unclear whether the glue is intended to fix the pins together, or separate them.  Clarification is required.  
Regarding claim 21, the claim as a whole is indefinite for several reasons.  First it is unclear what structural requirements the limitations of “etched more quickly” impart on 
Claims 19-20 are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sicurelli, Jr. et al (US 2003/0148247 A1) in view of Harlass (US 2008/0032266 A1), as evidenced by “Gold, Au” and “Quartz (SiO2)”.
Regarding the above claims, Sicurelli, Jr. et al discloses a crown and root dental restoration (see Figs. 1, 8-9, 12, 16a-b) comprising: a prosthesis (e.g. core 10) comprising at least one cavity (e.g. portion which receives pin 20/(1)30), the at least one through cavity having one end opening into at least one root canal (see Figs), a plurality of reinforcement pins (e.g. fiber 101 interpreted as a pin, forming support 130) arranged in the at least one root canal and in the at least one through cavity (portion 101a in cavity, portion 101c in root), at least one reinforcement pin of the plurality of reinforcement pins connects the at least one cavity with the at least one root canal (see Fig. 1), a glue filling the at least one root canal and the at least one cavity (glue interpreted as resin bonding fibers together and that which secures pin to tooth/restoration, see citations below), wherein the reinforcement pins are made of a flexible material and follow a shape of the at least one cavity and the at least one root 
Harlass, however, teaches a crown and root dental restoration, comprising a prosthesis (22) with a through canal (28) having one end opening into at least one root canal to receive a reinforcement pin (32), wherein the strength properties of the material of the prosthesis (22) are similar to dentin (see [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sicurelli to include Harlass’ through bore and dentin strength material of the prosthesis, as such modification would maintain access to the root canal after placement of the prosthesis (see Harlass [0006]) and would reduce the risk of failure of the restoration due to matching strength properties (see Sicurelli, citations above).  It is noted that should the material of Harlass be incorporated into the prosthesis of Sicurelli, as combined above, one of ordinary skill in the art would recognize and be motivated to make the strength characteristics of the prosthesis be similar to dentin, implicitly including modulus, which as disclosed by Sicurelli, is 18 GPa.  Accordingly, in the modified device the prosthesis would be formed of a material having the strength properties similar to dentin, including a modulus similar thereto (18 GPa), while the material of the pins would have a lower modulus (e.g. less than 18 GPa; as disclosed in Sicurelli).  Sicurelli/Harlass, as combined above, is silent as to whether the modulus of .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sicurelli in view of Harlass, as combined above, further in view of Gross et al (US 2007/0072153 A1).
Regarding claim 20, Sicurelli/Harlass, as combined above, does not teach wherein the through canal is curved as required.  
Gross et al, however, teaches a dental crown and root restoration (see Figs. 14a and d) comprising a post (Fig. 14a) which is received in a cured through canal of a prosthesis (29/52; see Fig. 14b).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sicurelli/Harlass, as combined above, to include Gross’s teaching of providing a curved through canal, as such modification would reduce the visibility of the cap/plug of the post hole, protect the filling material of the cap/plug from chewing force and would .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2002/0025506 teaches a similar dental crown and root restoration with a prosthesis and a plurality of reinforcement pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/EDWARD MORAN/Primary Examiner, Art Unit 3772